IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


THOMAS PATRICK GEHAN,                     : No. 457 MAL 2015
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
           v.                             :
                                          :
                                          :
PENNSYLVANIA BOARD OF                     :
PROBATION AND PAROLE,                     :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 7th day of October, 2015, the Petition for Allowance of Appeal is

DENIED.